Citation Nr: 1709047	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  09-40 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1962 to April 1964, November 1968 to August 1970, and October 1970 to June 1989.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that, in pertinent part, denied service connection for peripheral neuropathy of the lower extremities and a rating higher than 20 percent for degenerative disc disease of the lumbar spine.

In a January 2012 rating decision, the RO granted a separate 10 percent rating for right leg radiculopathy from March 31, 2009.

In March 2012, the Veteran and his wife testified during a Board hearing at the RO.  A transcript of the hearing is of record.

In July 2012, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

In a January 2015 decision, the Board granted service connection for peripheral neuropathy of the Veteran's lower extremities as due to service-connected diabetes mellitus, type II, and a 10 percent rating for right leg radiculopathy prior to March 31, 2009; and denied a rating higher than 20 percent for a low back disability and higher than 10 percent for right leg radiculopathy from March 31, 2009.  At that time, the Board noted the Veteran's assertions of an inability to work due to low back and leg pain.  See March 2009 notice of disagreement (3/30/09 VBMS VA 21-4138 Statement in Support of Claim).  Entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the matter of entitlement to a TDIU to the AOJ for further development.

An unappealed September 2015 rating decision denied entitlement to a TDIU.  Nevertheless, entitlement to a TDIU is part of the Veteran's increased rating claim.  

In May 2016, the Veteran reported that his physician ordered home health care for him (6/8/16 VBMS Correspondence, pp. 1-2).  The Veteran enclosed a May 2016 medical record reflecting his difficulty walking, debility, and weakness, for which he needed medication management, physical and occupational therapy, and assistance.  It is unclear if, by this statement and evidence, the Veteran seeks to raise a claim of entitlement to special monthly compensation (SMC) on account of being housebound.  The matter is referred to the AOJ to clarify the Veteran's intent and provide him the opportunity to submit a claim on a standard form.  38 C.F.R. § 19.9(b) (2016).  Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent VA examinations of his low back and lower extremities in August 2015 and reported that he constantly used a walker due to multifactorial neuropathy of bilateral feet.  See August 2015 VA spine examination report at page 5.  In April 2016, he stated that, on May 27, 2016, he was scheduled for an evaluation by Dr. S. on the Green Team at the Biloxi VA Medical Center (VAMC) to determine if he qualified for a motorized wheelchair (4/18/16 VBMS Correspondence).  He said that he had difficulty walking that was worsening.  Given the evidence of a change in the condition, he is entitled to a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Recent medical records regarding the Veteran's treatment at the Biloxi VAMC since September 2009, and at Keesler Air Force Base Medical Center/TRICARE Health Plan and by private treating physicians, since June 2015, should be obtained.  The Board observes that, in August 2012, the Veteran reported that when he turned 65, Keesler Medical Center advised that he had to go off-base for physician treatment (8/7/12 VBMS VA 21-4142 Authorization for Release of Information).

The Veteran's compensable service-connected disabilities include degenerative disc disease of the lumbar spine and diabetes mellitus, type II, each evaluated as 20 percent disabling; and right lower extremity chronic S1 radiculopathy and diabetic peripheral neuropathy, and left lower extremity peripheral neuropathy, each evaluated as 10 percent disabling.  His combined disability rating is 50 percent from April 18, 2008.

In his May 2015 formal claim for a TDIU (VA 21-8940), the Veteran reported that he last worked in May 2005 when his service-connected low back and peripheral neuropathy disabilities prevented him from working 5/25/15 VBMS VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability).  He had work experience as a utilities inspector for the city of Biloxi from 1994 to 2005.  The Veteran remarked that his limited ability to stand and walk affected his ability to work.

Medical evidence should be obtained regarding how the Veteran's service-connected disabilities impact employment.

The Veteran does not currently meet the percentage requirements for a TDIU, but VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. § 4.16(a), (b) (2016).  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the Biloxi VAMC since September 2009 to particularly include his May 27, 2016 evaluation for a motorized wheelchair, and at Keesler Air Force Medical Center/TRICARE health plan since June 2015.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. Request that the Veteran complete authorizations for VA to obtain all private medical records regarding his treatment since June 2015.

a. If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence himself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.

3. After completing the development requested above, schedule the Veteran for VA examinations to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  The claims file should be reviewed in order to become familiar with his pertinent medical history. 

a. The examiner should assess the functional impairment caused by the Veteran's service-connected disabilities (degenerative disc disease of the lumbar spine, diabetes mellitus, type II, chronic S1 radiculopathy and diabetic peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity radiculopathy) on his ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  As appropriate, the examiner should identify the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of his education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities..

b. A rationale for all opinions expressed must be provided in the report.

4. Refer the Veteran's claim for a TDIU to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16 (b).

5.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




